           Case 1:19-cv-03195-JEB Document 63 Filed 08/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 GUO WENGUI a/k/a MILES KWOK                      )
                                                  )
           Plaintiff,                             )
                                                  )    Case No. 1:19-cv-3195-JEB
                  v.                              )
                                                  )    Hon. James Boasberg
 CLARK HILL PLC and THOMAS K.                     )
 RAGLAND                                          )
                                                  )
        Defendants.                               )


                   MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Jenner & Block LLP (“Jenner & Block”) hereby moves to withdraw the appearance of

Leigh J. Jahnig on behalf of Defendants Clark Hill PLC and Mr. Thomas Ragland (collectively,

the “Defendants”). Ms. Jahnig’s last day at Jenner & Block will be August 3, 2021. The Defendants

will continue to be represented by John Storino, Kali Bracey, and David Jimenez-Ekman of Jenner

& Block.

Dated: August 2, 2021                                 Respectfully submitted,

                                                      /s/ John R. Storino
                                                        John R. Storino (via pro hac vice)
                                                        JENNER & BLOCK, LLP
                                                        353 N. Clark Street
                                                        Chicago, IL 60654-3456
                                                        Tel: (312) 222-9350
                                                        JStorino@jenner.com

                                                       Kali N. Bracey (#458965) JENNER
                                                       & BLOCK, LLP 1099 New York
                                                       Avenue NW Suite 900
                                                       Washington, DC 20001-4412 Tel:
                                                       (202) 639-6000
                                                       KBracey@jenner.com

                                                       Counsel for Defendants
        Case 1:19-cv-03195-JEB Document 63 Filed 08/02/21 Page 2 of 3




                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on August 2, 2021, a true and accurate copy of
the foregoing document was filed via the Court’s CM/ECF system and notification of such
filing was sent to all counsel of record:




                                                             /s/ John Storino
         Case 1:19-cv-03195-JEB Document 63 Filed 08/02/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 GUO WENGUI a/k/a MILES KWOK                    )
                                                )
        Plaintiff,                              )
                                                )   Case No. 1:19-cv-3195-JEB
               v.                               )
                                                )   Hon. James Boasberg
 CLARK HILL PLC and THOMAS K.                   )
 RAGLAND                                        )
                                                )
        Defendants.                             )

         [PROPOSED] ORDER ON MOTION TO WITHDRAW APPEARANCE

       Upon consideration of the motion to withdraw the appearance of Leigh J. Jahnig on behalf

of Defendants Clark Hill PLC and Mr. Thomas K. Ragland, it is hereby ORDERED that the motion

is GRANTED.




 Date: ________________
                                             James Boasberg
                                             United States District Judge
